CARR, Presiding Judge.
In the lower court the accused was convicted on a charge of buying, receiving, concealing or aiding in concealing a cow.
The defendant did not request the general affirmative charge; neither did he file a motion for a new trial. In this state of the record we are not privileged to determine whether or not the evidence is sufficient to sustain the judgment of conviction. Kincey v. State, 36 Ala.App. 301, 55 So.2d 368.
During the progress of the trial the court ruled against the position of the appellant in a few instances. As the law demands, we have given due consideration to these matters. The rulings relate to principles which are elementary in nature. A discussion by us could not serve any useful purpose.
The judgment below is ordered affirmed.
Affirmed.